DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5, 7-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 introduces new matter into the disclosure of the invention. Specifically, newly amended claim 1 recites the limitation “an electrode receiving portion extending upwardly from the gum portion…wherein each of the plurality of electrodes is spaced apart from the gum portion.” However, there is no support in the original disclosure for an electrode receiving portion extending upwardly from the gum portion. In fact, the original disclosure only provides support for electrodes 
Claims 2, 5, and 7-11 are rejected as being dependent on a rejected claim. 
Claim 12 also introduces limitations related to spacing the electrodes apart from the gum portion, which is not supported by the original disclosure since the original disclosure only provides support for electrodes located on the gum portion or along a side of the gum portion (see paragraphs [0073]-[0074] of the specification). Therefore, this added material is not supported by the original disclosure and claim 12 is rejected under 35 U.S.C. 112(a) as introducing new matter into the disclosure. 
Claims 14-16 are rejected as being dependent on a rejected claim. 
Claim 17 also introduces new matter into the disclosure of the invention. Specifically, newly amended claim 17 also recites limitations related to an electrode receiving portion extending upwardly from the gum portion…wherein the plurality of electrodes is spaced apart from the gum portion.” However, there is no support in the original disclosure for an electrode receiving portion extending upwardly from the gum portion. In fact, the original disclosure only provides support for electrodes located on the gum portion or along a side of the gum portion (see paragraphs [0073]-[0074] of the specification). The portion of the gum portion holding the respective electrodes is interpreted as electrode receiving portion for examination purposes. No figures 
Claims 18-20 are rejected as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a second electrode receiving portion extending upwardly from the first electrode receiving portion.” It is unclear whether this limitation was intended to be recited as “a second electrode receiving portion extending upwardly from the gum portion” as to be in line with the previous claims. For the purpose of examination, this limitation is interpreted as “a second electrode receiving portion extending upwardly from the gum portion.”
Claims 18-20 are rejected as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (US 20140114165; hereinafter Walker) in view of Schaefer et al., (US 5490520; hereinafter Schaefer).
Regarding claim 1, Walker discloses (Figure 12) a mouthpiece (800) for detecting electrical activity in a user's brain, the mouthpiece (800) comprising: a dentition attachment portion (base portion) contoured to at least partially extend around and receive at least a partial upper dentition of the user, the dentition attachment portion having a buccal surface; a gum portion extending upwardly from the buccal surface of the dentition attachment portion, the gum portion comprising an electrode receiving portion (shown in the dotted circle of annotated Figure 12 below) extending upwardly from the gum portion, wherein the electrode receiving portion overlays only a maxillary bone of the user (as explained in the rejections under U.S.C. 112 (a) above, the electrode receiving portion is interpreted as the portion of the gum portion holding the respective electrodes, as shown in the dotted circle of annotated Figure 12 below; in the case that the user’s 

    PNG
    media_image1.png
    838
    785
    media_image1.png
    Greyscale

Annotated Figure 12 from Walker reference
Walker fails to disclose that the plurality of electrodes comprises a third electrode and a fourth electrode, wherein the third electrode is positioned on the right side of the electrode receiving portion, at a position anterior to the first electrode, and the fourth electrode is positioned on the left side of the electrode receiving portion, at a position anterior to the second electrode.  However, Schaefer teaches (Figures 1-3) a mouthpiece having multiple pairs of electrodes (16) positioned along a gum portion, each pair of electrodes including an anterior electrode (16 on anterior side) positioned along the anterior portion of the gum portion and a posterior electrode (16 on posterior side) positioned along the posterior portion of the gum portion (Col. 2, line 64 – Col. 3, line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to include third and fourth electrodes in addition to the first and second electrodes, wherein the third electrode is positioned on the right side of the electrode receiving portion, at a position anterior to the first electrode, and the fourth electrode is positioned on the left side of the electrode receiving portion, at a position anterior to the second electrode, as taught by Schaefer, because the modification would provide multiple electrodes to contact the gum line/maxillary bone along a plurality of locations in different parts 
Regarding claim 2, Walker/Schaefar teaches that at least one of the first electrode, the second electrode, the third electrode, and the fourth electrode is embedded within electrode receiving portion of the mouthpiece (Walker; [0007]-[0008], [0068]).
Regarding claim 7, Walker further discloses (Figure 12) that the dentition attachment portion has a lingual surface opposite the buccal surface, and wherein the mouthpiece further comprises a palate portion extending from the lingual surface of the dentition attachment portion ([0007]-[0008], [0068]).
Regarding claim 9, Walker/Schaefer teaches electrical leads (Walker; 71) connecting the  first electrode, the second electrode, the third electrode and the fourth electrode to the microprocessor (Walker; 610), (Walker; [0039]).
Regarding claim 10, Walker further discloses (Figure 12) the mouthpiece comprising a mouthguard which may be used for an athletic activity (intended use; [0007]-[0008], [0068]).
Regarding claim 11, Walker further discloses (Figure 12) the mouthpiece comprising a mouthpiece for a gaming activity (intended use; [0007]-[0008], [0068]).
Regarding claim 12, Walker discloses (Figure 12) a mouthpiece (800) for detecting electrical activity in a user's brain, the mouthpiece (800) comprising: a dentition attachment portion (base portion) configured to conform to at least a portion of an upper dentition of the user; the dentition attachment portion having a buccal surface; a gum portion extending upwardly from the buccal surface of the dentition attachment portion, wherein the gum portion is integral with the dentition attachment portion and abuts an upper gum of the user; an electrode receiving portion (portion of the gum portion holding the electrodes 70) extending upwardly from the gum portion, the electrode receiving portion being configured to overlay only a maxillary bone of the user (as explained in the rejections under U.S.C. 112 (a) above, the electrode receiving portion is interpreted as the portion of the gum portion holding the respective electrodes, as shown in the dotted circle of annotated Figure 12 below; in the case that the user’s teeth are shorter than average, this electrode receiving portion would overlay only a maxillary bone of the user since the area of the electrode receiving portion would extend above the height of shorter than average teeth); a first pair of electrodes (70) positioned on the electrode receiving portion, such that the plurality of electrodes are positioned adjacent the maxillary bone when worn by the user; and a microprocessor (610) connected to the electrodes (70), wherein the first pair of electrodes and the second pair of electrodes are spaced apart from the gum portion (since the first pair of electrodes and the second pair of electrodes are located on the electrode receiving portion, which is defined as a separate area holding the electrodes as shown in annotated Figure 12 below, the electrodes located on the separate electrode receiving portion would be spaced apart from the gum portion), and the electrodes (70) send signals to the microprocessor (610) to generate an electroencephalograph depicting electrical activity in the user's brain and voltage differences registered between the electrodes are provided to the microprocessor ([0007]-[0008], [0068]).

    PNG
    media_image1.png
    838
    785
    media_image1.png
    Greyscale

Annotated Figure 12 from Walker reference
Walker fails to disclose that electrodes comprise a first pair of electrodes positioned on a right side of the electrode receiving portion, such that the first pair of electrodes is positioned adjacent a right side of the maxillary bone when the mouthpiece is worn by the user; a second pair of electrodes positioned on a left side of the electrode receiving portion, such that the second pair of electrodes is positioned adjacent a left side of the maxillary bone when the mouthpiece is worn by the user. However, Schaefer teaches (Figures 1-3) a mouthpiece having a first pair of electrodes (16) positioned on a right side of the gum portion, such that the first pair of electrodes is positioned adjacent a right side of the gum portion when the mouthpiece is worn by the user; a second pair of electrodes positioned on a left side of the gum portion, such that the second pair of electrodes is positioned adjacent a left side of the gum portion when the mouthpiece is worn by the user (Col. 2, line 64 – Col. 3, line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to include a first pair of electrodes positioned on a right side of the electrode receiving portion, such that the first pair of electrodes is positioned adjacent a right side of the maxillary bone when the mouthpiece is worn by the user; a second pair of electrodes positioned on a left side of the electrode receiving portion, such that the 
Regarding claim 14, Walker/Schaefer teaches that at least one of the first pair of electrodes and the second pair of electrodes send signals to the microprocessor to depict voltage differences between the first pair of electrodes and the second pair of electrodes, as explained in the rejection of claim 12.
Regarding claim 15, Walker/Schaefer teaches that the electrode receiving portion extends from a posterior portion of the gum portion to contact the maxillary bone (the electrode receiving portion holding the electrodes of Walker extends from the gum portion, including the posterior portion of the gum portion to contact the maxillary bone, as shown in Figure 12).
Regarding claims 17-19, Walker discloses (Figure 12) a mouthpiece (800) for detecting electrical activity in a user's brain, the mouthpiece (800) comprising: a dentition attachment portion (base portion) for being positioned only on an upper dentition of the user, the dentition attachment 

    PNG
    media_image1.png
    838
    785
    media_image1.png
    Greyscale

Annotated Figure 12 from Walker reference
Walker fails to disclose that the electrodes comprise a plurality of pairs of electrodes, wherein for each pair of the plurality of pairs of electrodes, a first electrode is positioned along a left side of the electrode receiving portion to contact a left side of the maxillary bone and a second electrode is positioned along a right side of the electrode receiving portion to contact a right side of the maxillary bone, and wherein for each pair of electrodes, a first electrode is spaced apart from a second electrode, the second electrode being positioned along a posterior portion of the electrode receiving portion to contact a posterior portion of the maxillary bone, and the first electrode being positioned at a position anterior to the second electrode; and at least one pair of the plurality of pairs of electrodes send signals to the microprocessor to generate an electroencephalograph depicting electrical activity in the user's brain. However, Schaefer teaches (Figures 1-3) a mouthpiece having multiple pairs of electrodes (16) positioned along an electrode receiving portion of a gum portion, wherein for each pair of electrodes (16), a first electrode (16 on left side) is positioned along a left side of the electrode receiving portion and a second electrode (16 on right side) is positioned along a right side of the electrode receiving portion, and wherein for each pair of electrodes (16), the first electrode is spaced apart from the second electrode, a first electrode .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Schaefer, as applied to claim 7, and further in view of Lindquist et al., (US 20100204747; hereinafter Lindquist).
Regarding claim 8, Walker/Schaefer teaches the mouthpiece of claim 7, but fails to teach that the microprocessor is disposed along the palate portion of the mouthpiece. However, Lindquist teaches a mouthpiece wherein the microprocessor (200) is disposed along a palate portion (palate engaging portion) of the mouthpiece ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker/Schaefer such that the microprocessor is disposed along the palate portion of the mouthpiece, as taught by Lindquist, because the modification would dispose the microprocessor in the upper portion of the patient’s mouth (Lindquist, [0011]) avoiding any potential discomfort in the tight, buccal portion of the mouth.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Schaefer, as applied to claim 12, and further in view of Lindquist.
Regarding claim 16, Walker/Schaefer teaches the mouthpiece of claim 12, but fails to teach that the microprocessor is embedded within the palate portion of the mouthpiece. However, Lindquist teaches a mouthpiece wherein the microprocessor (200) is disposed along a palate portion (palate engaging portion) of the mouthpiece ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker/Schaefer such that the microprocessor is disposed along the palate portion of the mouthpiece, as taught by Lindquist, because the modification would dispose the microprocessor in the upper portion of the patient’s mouth (Lindquist, [0011]) avoiding any potential discomfort in the tight, buccal portion of the mouth.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Schaefer, as applied to claim 17, and further in view of Lindquist.
Regarding claim 20, Walker/Schaefer teaches the mouthpiece of claim 17, but fails to teach that the microprocessor is embedded within the palate portion of the mouthpiece. However, Lindquist teaches a mouthpiece wherein the microprocessor (200) is disposed along a palate portion (palate engaging portion) of the mouthpiece ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker/Schaefer such that the microprocessor is disposed along the palate portion of the mouthpiece, as taught by Lindquist, because the modification would dispose the microprocessor in the upper portion of the patient’s mouth (Lindquist, [0011]) avoiding any potential discomfort in the tight, buccal portion of the mouth.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s argument that the cited references fail to teach the newly amended limitations in relation to the electrode receiving portion, Examiner respectfully disagrees. Specifically, Walker discloses the gum portion holding electrodes. Therefore, the part of the gum portion holding the electrode is the electrode receiving portion as claimed. Examiner maintains that the current rejections remain tenable. 
	Regarding Applicant’s argument that the cited references fail to teach the newly amended limitations in relation to the electrodes being spaced apart, Examiner respectfully disagrees. Specifically, since Walker discloses that each electrode of the plurality of electrodes are located on the electrode receiving portion, which is defined as a separate area holding the electrodes as 
Regarding Applicant’s argument that the cited references fail to teach the electrodes not being adjacent to the maxillary bone and the newly amended limitations in relation to the electrode receiving portion overlaying only a maxillary bone, Examiner respectfully disagrees. Specifically, as explained in the rejections under U.S.C. 112 (a) above, the electrode receiving portion is interpreted as the portion of the gum portion holding the respective electrodes, as shown in the dotted circle of annotated Figure 12 above. In the case that the user’s teeth are shorter than average, this electrode receiving portion would overlay only a maxillary bone of the user since the area of the electrode receiving portion would extend above the height of shorter than average teeth. Therefore, the electrodes would be adjacent the maxillary bone so that they are spaced apart in the electrode receiving portions from the gum portion. Examiner maintains that the current rejections remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794